Citation Nr: 1531721	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating for service-connected right leg radiculopathy, currently at 10 percent through January 9, 2012, and at 20 percent beginning January 10, 2012.

2.  Entitlement to an increased rating for service-connected left leg radiculopathy, currently at 10 percent through January 9, 2012, and at 20 percent beginning January 10, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984.  

The current matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Among other things, the previously established 40 percent rating for the Veteran's service-connected back disability was continued therein.  He appealed this determination.  

In December 2010, he testified before a Veterans Law Judge (VLJ) of the Board at a hearing held at the Columbia RO.  The Board remanded for additional development in February 2011.  In doing so, the Board acknowledged that a TDIU, if raised, must be considered part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was determined that a TDIU had been raised but subsequently withdrawn.  

In March 2012, the Board denied an increased rating for the Veteran's back disability.  The Board also determined that a TDIU had been raised anew and remanded for additional development in that regard.  In an April 2015 letter, the Veteran was informed that the VLJ from his hearing no longer worked at the Board.  He was asked to indicate whether or not he desired another hearing before a new VLJ.  He failed to respond in the time specified.  Thus, it is presumed as set forth in the letter that he does not desire another hearing.  
A July 2013 rating decision of the Columbia RO increased the Veteran's ratings for his service-connected right and left leg radiculopathies each from 10 percent to 20 percent effective January 10, 2012.  The form certifying this matter to the Board (form 8) did not include the aforementioned issues.  However, it is used for administrative purposes only and does not confer or deprive the Board of jurisdiction.  38 C.F.R. § 19.35 (2014).  The Board has jurisdiction over appeals.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2014).  An appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal (form 9).  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  These requirements have been met.  Merging the aforementioned issues into this matter further is economical.  As such, the Board exercises its discretion and accepts jurisdiction at this time.

Unfortunately, review of the Veteran's claims file at this time shows that Board adjudication of a TDIU still cannot proceed yet.  This review additionally shows that Board adjudication of an increased rating for radiculopathy of the right leg and the same of the left leg cannot proceed yet.  As such, this matter is REMANDED in its entirety for additional development.  The development is to be completed in an expeditious manner, as this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

Although the delay entailed by remanding is regrettable, particularly as this matter has been advanced on the Board's docket, a Board decision concerning the Veteran's entitlement to an increased rating for his service-connected right leg radiculopathy, an increased rating for his service-connected left leg radiculopathy, and a TDIU would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought, in other words.  
I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  

Here, VA treatment records dated into December 2014 are available.  Some of the records concern the Veteran's service-connected disabilities.  Others dated from December 2014 to present therefore likely exist.  A request or requests for all outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pertinent private treatment records, statements, and examinations for the Veteran also are available.  The most recent is dated in July 2014.  It thus is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Hearing

Upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim.  38 C.F.R. § 3.103(c) (2014).  The Veteran submitted his substantive appeal (form 9) concerning increased ratings for his right and left leg radiculopathies in December 2014.  He did not indicate whether or not he desired a Board hearing, and if so the type of hearing, in the designated space on this form.  Instead, he referenced an attached page regarding his hearing options.  That page contains his request not for a Board hearing but for a local hearing with a Decision Review Officer (DRO).  Another attachment is a statement letter in which the Veteran seemingly conveys that his request applies to a TDIU as well as to the aforementioned increased ratings.  In any event, there is no indication that arrangements have been made for a DRO hearing.  They must be undertaken.

III.  Inextricably Intertwined

In a December 2014 letter (attached to a form 9), the Veteran expressed his belief that an increased rating for his service-connected back disability (characterized as ruptured lumbar disc with degenerative disc disease, intervertebral disc syndrome) is still pending.  It is reiterated, however, that this issue was denied by the Board in March 2012.  That decision was not appealed and is thus final.  However, since March 2012, this increased rating issue has been re-raised by the Veteran in November 2012 (see forms 21-4138 and 9) as well as in the December 2014 letter.  

An increased rating for the Veteran's service-connected back disability is inextricably intertwined with the TDIU claim on appeal.  Indeed, determining whether a TDIU should be considered on a schedular or an extraschedular basis depends on whether he has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at 40 percent or more.  38 C.F.R. § 4.16(a).  See also Harris v. Derwinski, 1 Vet. App. 180 (1991) (stipulating that issues are inextricably intertwined when a determination on one could have a significant impact on the determination of the other and that adjudication of the impacted issue must be deferred until the issue that may cause the impact has been adjudicated).  The Veteran's claim for an increased rating for the service-connected low back disability must be resolved prior to a final decision on the TDIU issue on appeal.  Accordingly, a REMAND is directed for the following (please note that expedited handling is required because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain all pertinent VA treatment records regarding the Veteran dated from December 2014 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding pertinent private treatment records, statements, or examinations or provide enough information to identify and locate any along with an authorization for their release to VA.  This includes, in particular, those dated from July 2014 to present.  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, schedule the Veteran for a DRO hearing at the earliest available opportunity.  This hearing is to concern increased ratings for his right and left leg radiculopathies.  It also may concern a TDIU.  Send a notification letter with the date and time of the hearing to the Veteran at his last address of record as well as to his representative.  Include a copy of the letter in the claims file.  Document the hearing in the claims file.  In the alternative, include appropriate documentation of the Veteran's failure to appear for, or cancellation of, the hearing in the claims file.

4.  Then, adjudicate the claim for an increased rating for the service-connected low back disability.  Notify the Veteran of that determination and inform him of his appellate rights.  This increased rating claim should only be returned to the Board if the Veteran properly and timely perfects an appeal.  
5.  Finally, readjudicate the claims for increased ratings for the service-connected right leg radiculopathy and left leg radiculopathy and for a TDIU.  For any portion of this determination that is unfavorable to the Veteran, issue a supplemental statement of the case (SSOC) and allow the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are required to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  Further, it is reiterated that expeditious handling is required because this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

